Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2019, 06/07/2019, 03/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42-46, 48, 50-56, 58 and 60-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudekar et al (pub # 20150323998).

Consider independent claims 42 and 52. Kudekar et al teaches  A gesture input method for a wearable device, (abstract). the method comprising: 
collecting, by a sensor of the wearable device, a track of a movement of a user gesture in a track recognition area, (Figs. 3A, 4A, 5A and paragraph 0052, image sensor 120 tracking the movement of finger 19 within field of view 126, thus tracking a movement of a user gesture in a track recognition area).
wherein the track recognition area is a preset scan area of the sensor, (paragraph 0052, field of view 126 of image sensor 120).
and wherein the track recognition area comprises a gesture recognition area (Fig. 4A and paragraph 0054 anatomical input surface (back of user’s hand) for receiving input from finger 19).
and a gesture sensing area located above the gesture recognition area; (Fig. 4A and paragraph 0054, finger 19 hovers in an area above the anatomical input surface but within the field of view 126 of the image sensor 120, thus a gesture sensing area).
and recognizing, by the sensor, the track in the gesture recognition area as input information based on area information of the track recognition area, (Figs. 5A and 5B as well as paragraphs 0056 and 0057, system senses when finger 19 is in contact with anatomical input surface and recognizes the input based on a location of the finger).
wherein the area information comprises coordinate system information of the track recognition area.  (Fig. 2A and paragraph 0046, x, y, and z coordinate system on anatomical input surface).

Consider claims 43 and 53. Kudekar et al further teaches The gesture input method according to claim 42, further comprising: synchronously mapping the track in the track recognition area to a display of the wearable device, (Fig. 5B, user input of finger 19 on back of hand is mapped to letter z on display 132). 
wherein the track recognition area is corresponding to an area on the display.  (Figs. 5A and 5B).

Consider claims 44 and 54. Kudekar et al further teaches The gesture input method according to claim 42, wherein recognizing the track as the input information comprises: determining the area information of the gesture recognition area based on the area information of the track recognition area; (paragraph 0054).
and recognizing the track in the gesture recognition area as the input information based on the area information of the gesture recognition area.  (paragraph 0054).



determining a recognition reference surface based on the area information of the gesture recognition area; (paragraph 0054 anatomical input surface (back of user’s hand).
projecting the track in the gesture recognition area onto the recognition reference HW 84749523US04Page 3 of 8surface; (Fig. 9 and paragraph 0066 track of user swipe operation is projected onto the anatomical input surface).
and recognizing the track projected onto the recognition reference surface as the input information.  (Fig. 9 and paragraph 0066).

Consider claims 46 and 56. Kudekar et al further teaches The gesture input method according to claim 44, further comprising: displaying a cursor in a current position on a display of the wearable device corresponding to the track in the gesture sensing area when the track is detected in the gesture sensing area.  (Fig. 4B and paragraph 0055 cursor 136).


Consider claims 48 and 58. Kudekar et al further teaches The gesture input method according to claim 42, wherein the gesture recognition area is a first recognition surface established based on the area information of the gesture recognition area, (paragraph 0054 anatomical input surface (back of user’s hand).
(paragraph 0054).
and wherein the first recognition surface is a plane surface or a curved surface.  (paragraph 0054 anatomical input surface (back of user’s hand).


Consider claims 50 and 60. Kudekar et al further teaches The gesture input method according to claim 48, wherein the wearable device is a wrist wearable device, (Figs. 3A-5A).
and wherein the first recognition surface is located on a back of a hand of a wearer of the wearable device.  (paragraph 0054 anatomical input surface (back of user’s hand).

Consider claims 51 and 61. Kudekar et al further teaches The gesture input method according to claim 42, wherein the sensor is one or more ultrasonic sensors or infrared sensors.  (paragraph 0034, infrared).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudekar et al (pub # 20150323998) in view of Kim et al (pub # 20100289740).


Consider claims 47 and 57. Kudekar et al further teaches The gesture input method according to claim 46, wherein the gesture recognition area is in contact with the gesture sensing area, (Figs. 3A-5A).
Kudekar et al does not specifically disclose and wherein the gesture recognition area and the gesture sensing area are located above the wearable device.  However Kim et .  

Claim 49 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudekar et al (pub # 20150323998) in view of Sato et al (pub # 20130237865).


Consider claim 49 and 59. Kudekar et al does not specifically disclose The gesture input method according to claim 48, further comprising: sending a request for adjusting the first recognition surface when it is determined that an angle between the first recognition surface and a preset recognition surface exceeds a preset angle threshold.  However Sato et al in at least paragraph 0011 and Fig. 1 discloses a wearable device comprising a sensor that senses an angle of inclination of the device on the users wrist and when the angle of inclination is below a threshold value the display instructs the user to change the position of the wrist.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of Sato et al with the system and method of Kudekar et al in order to improve the system by allowing the device to take the most accurate readings of its sensors. 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624